     Case 1:17-cr-00569-ER Document 233 Filed 05/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                - against-                                        ORDER
                                                               17 Cr. 569 (ER)
JAMES BECKISH,

                             Defendant.


RAMOS,D.J.:

         After considering the factors set forth in 18 U.S.C. § 3553(a), and for the reasons

set forth on the record at the hearing of May 12, 2020, the Court does not find that there

are extraordinary and compelling reasons that warrant a reduction in Beckish's term of

imprisonment, or that any such reduction would be consistent with the applicable policy

statements issued by the U.S. Sentencing Commission. 18 U.S.C. § 3582(c)(l)(A)(i).

         Accordingly, Beckish's motion for compassionate release, Doc. 225, is DENIED,

as are his oral motions for an order directing the Bureau of Prisons to conduct a medical

examination and for a judicial recommendation to the Bureau recommending any

changes to the conditions of his imprisonment.


It is SO ORDERED.


Dated:    May 12, 2020
          New York, New York

                                                          EDGARDO
                                                                RAMOS,U.S.D.J.
